Electronically Filed
                                                         Supreme Court
                                                         SCWC-16-0000724
                                                         25-JUL-2017
                                                         11:16 AM



                          SCWC-16-0000724


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                EY, Respondent/Plaintiff-Appellee,


                                 vs.


               DY, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

              (CAAP-16-0000724; FC-D NO. 07-1-0098)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          The application for writ of certiorari, filed on

June 19, 2017, is hereby rejected.

          DATED: Honolulu, Hawai'i, July 25, 2017.
                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson